DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “with gas supply” in line 7 should be “with a gas supply”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the claim recites “a third first valve”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,643,832 B2 (hereinafter Eberlin). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 20 of Eberlin teaches an apparatus (a probe) comprising: a chamber comprising a solvent, a mass spectrometer, a probe comprising a reservoir, a first conduit, a second conduit and a third conduit, wherein the probe is or is comprised in the cannula of a surgical instrument (collecting live tissue samples in living subject, i.e. surgery, claim 1; probe therefore is a surgical cannula), the first conduit is in fluid communication with the chamber, the second conduit is in fluid communication with a gas supply, and the third conduit is in fluid communication with the mass spectrometer. 
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art at the time of the invention to move the reservoir of Eberlin (which must include a space for holding the solvent) to the first, second or third conduit, as a matter of rearranging the parts of the invention with no functional effect (since the reservoir can perform its function as long as it is in communication with the first conduit and the sampling region). (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04 VI C [R-10.2019]). 
Regarding claim 23, it would have been obvious to provide an ionization device in fluid communication with the third conduit as mass spectrometers operate on ions and therefore implicitly include some form of ionization device.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of Eberlin.
Regarding claim 30, claim 26 of Eberlin teaches a method for assessing tissue samples from a subject comprising: applying a fixed or discrete volume of a solvent to a tissue site in the subject through the cannula of a surgical instrument (a probe); collecting the applied solvent to obtain a liquid sample; and subjecting the liquid sample to mass spectrometry analysis.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Takats (US 20180059119 A1).
Regarding claim 2, Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach that the surgical instrument is a laparoscope, trocar needle, biopsy guide or multi-lumen catheter..
Takats teaches a mass spectrometry probe which is a laparoscopic device (paragraph 192).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the probe of Eberlin for laparoscopy, since Eberlin teaches that it is a surgical probe and it is known to use mass spectrometry probes for laparoscopic procedures in order to perform in-vivo imaging as taught by Takats.
Claims 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Agar (US 20160341712 A1).
Regarding claim 15, Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach that the probe comprises a tracking device or dye to track a location of the probe.
Agar teaches a surgical probe (106) which includes a tracking device (stereotactic tracking elements, paragraph 89) which track the location of the probe.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eberlin to have the tracking device taught by Agar, in order to determine the exact location from which each sample is taken by the probe for real-time feedback to a surgeon as taught by Agar (paragraph 89). 
Regarding claim 17, Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach that the mass spectrometer is in communication with a computer that can provide sample analysis and provides a visual or auditory read-out of the sample analysis.
Agar teaches a mass spectrometer in communication with a computer that can provide sample analysis and provides a visual read-out of a sample analysis (displaying spectroscopy data, paragraph 90).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eberlin to have the visual read-out taught by Agar, in order to provide real-time information on the tissue sample to a surgeon as described by Agar.
Claims 9, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Zhang (Zhang et al, “Nondestructive Tissue Analysis for Ex Vivo and In Vivo Cancer Diagnosis Using a Handheld Mass Spectrometry System”, Science Translational Medicine, 2017, Vol. 9, No. 406).
Regarding claim 9, Eberlin does not teach that the reservoir comprises 0.01 to 1.0 mL of fluid.
 Zhang teaches an MS surgical probe having a reservoir (p. 2 paragraph 3) and that the reservoir comprises 0.01 to 1.0 mL of fluid (10 L, p. 2 column 2 paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the amount of fluid taught by Zhang in the system of Eberlin, as Zhang teaches that this is a useful amount of solvent to provide to a surgical MS probe.
Regarding claim 11, Eberlin does not teach a fourth conduit in fluid communication with the first, second and third conduits.
Zhang teaches an MS probe having fourth conduit (figure 1B, conduit formed at conjunction of conduits 1, 2 and 3 for drawing sample into probe) wherein the first, second and third conduit are each in fluid communication with the fourth conduit.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eberlin to have the fourth conduit taught by Zhang, in order to provide a sample inlet that has solvent and gas flow for optimal sampling as taught by Zhang.
Regarding claims 12 and 13, Eberlin does not teach a first valve configured to control flow between the first conduit and the fourth conduit, and a second valve configured to control flow between the second conduit and the fourth conduit, or a third valve configured to control flow between the third conduit and the fourth conduit.
Zhang teaches a first valve configured to control flow between the first conduit and the fourth conduit, and a second valve configured to control flow between the second conduit and the fourth conduit and a third valve configured to control flow between the third conduit and the fourth conduit (conduits controlled by pinch valves which can be opened or closed to control flow, p.2 Figure 1 legend).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the valves of Zhang in the system of Eberlin, in order to control the flow of the gases in and out of the conduits of Eberlin in a known manner.
	Regarding claim 14, Eberlin does not teach that the gas supply provides air, nitrogen or carbon dioxide to the probe.
Zhang teaches that the gas supply provides air, nitrogen or carbon dioxide to the probe (p. 2 column 2 paragraph 4 lines 4-5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the gas of the probe of Eberlin to be air, nitrogen or carbon dioxide based on the teaching of Zhang that these are appropriate gases to use in an MS surgical probe.
	Regarding claim 16, Eberlin does not teach a control system configured to control a solvent flow from the chamber through the first conduit and a sample flow through the third conduit to the mass spectrometer.
Zhang teaches a control system (foot pedal, figure 1A; controls valves for conduits, Figure 1 legend) configured to control a solvent flow from the chamber through the first conduit and a sample flow through the third conduit to the mass spectrometer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eberlin to have the control system of Zhang to allow easy sampling by a user as described by Zhang.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Gonzales (US 20180078298 A1).
	Regarding claim 10, claim 20 of Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach that the surgical instrument comprises a fin that can be gripped.
	Gonzalez teaches a surgical tool (30) having a fin (46) that can be gripped (paragraph 30).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the probe of Eberlin with a fin as taught by Gonzales, in order to provide the operator with a comfortable and stable grip on the probe as taught by Gonzales.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Frederick (US 20040014227 A1).
Regarding claim 18, Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach a waste container in fluid communication with the third conduit.
Frederick teaches a sample fluid conduit for a mass spectrometer having a waste container (waste receptacle W) in fluid communication with the conduit (paragraph 67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eberlin to have the waste container in the fluid conduit taught by Frederick, in order to perform flushing of the system between samples as taught by Frederick (paragraph 6).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Kovarik (US 20160181078 A1).
	Regarding claim 19, Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach a pump in fluid communication with the third conduit.
	Kovarik teaches a mass spectrometer having a pump (30) in fluid communication with a conduit (42) for supplying a fluid sample to the mass spectrometer (figure 1).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eberlin to have a pump for providing fluid to the mass spectrometer as taught by Kovarik, in order to control the liquid flow rate into the mass spectrometer and reliably deliver a liquid sample (Kovarik paragraphs 21-22).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Berkout (US 20160181079 A1).
	Regarding claim 21, Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach a heating element coupled to the third conduit.
	Berkout teaches a heating element (heater 122) coupled to an inlet conduit (108) of a mass spectrometer (paragraph 42).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the third conduit of Eberlin to have a heating element as taught by Berkout in order to reduce contamination and carryover effects in the system as taught by Berkout (paragraph 42).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Eberlin in view of Takats 2014 (US 20140353488 A1).
Regarding claim 28, Eberlin teaches all the limitations of claim 1 as described above.  Eberlin does not teach a Venturi device in fluid communication with the third conduit.
	Takats 2014 teaches a mass spectrometer having a Venturi device (Venturi pump, paragraph 107) in fluid communication with a mass spectrometer inlet conduit (liquid transfer system for guiding sample to ionizing device, paragraph 107)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eberlin to have the Venturi device taught by Takats 2014, as a matter of selecting a known pump type used in the art for a mass spectrometer liquid transfer system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11-14, 16, 23, 27 and 30 are rejected under 35 U.S.C. 103 as unpatentable over Zhang in view of Fuflygin (US 20150202005 A1).
Regarding claim 1, Zhang teaches an apparatus comprising:
A chamber (syringe pump, figure 1A) comprising a solvent (water);
A mass spectrometer (figure 1A);
A probe (handheld sampling probe, p. 2 column 1 paragraph 3 lines 1-2) comprising a reservoir (small reservoir for water droplet, p. 2 column 1 paragraph 4 lines 6-7), a first conduit (line 1 for incoming water, figure 1B), a second conduit (line 2 for gas, figure 1B)  and a third conduit (line 3 for outgoing droplet, figure 1B), wherein:
The first conduit is in fluid communication with the chamber (water in line 1 delivered by syringe pump, p. 2 col 1 paragraph 3 lines 8-9);
The second conduit is in fluid communication with a gas supply (low-pressure gas delivery, p. 2 col. 1 paragraph 4 line 13); and
The third conduit is in fluid communication with the mass spectrometer (outgoing port goes to mass spectrometer, p. 2 col. 1 paragraph 4 lines 7-9).
Zhang does not teach that the probe is a cannula of a surgical instrument.
Fuflygin teaches a surgical instrument comprising a cannula (trocar, paragraph 43) with a tissue collection probe (paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the probe of Zhang to collect tissue from a body cavity as described by Fuflygin, as Fuflygin teaches that it is known to use many different types of tools as a cannula during a surgical procedure, with the motivation of providing in-vivo mass spectrometry tissue analysis during surgery.
Regarding claim 2, Fuflygin teaches that the surgical instrument is a trocar needle.
Regarding claims 7 and 8, Zhang teaches all the limitations of claim 1 as described above.  Zhang does not teach that the reservoir is a space formed in said first, second or third conduits.
It would have been obvious to one of ordinary skill in the art at the time of the invention to move the reservoir of Zhang to the first, second or third conduit, as a matter of rearranging the parts of the invention with no functional effect (since the reservoir can perform its function as long as it is in communication with the first conduit and the sampling region). (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04 VI C [R-10.2019]). 
Regarding claim 9, Zhang teaches that the reservoir comprises 0.01 to 1.0 mL of fluid (10 L, p. 2 column 2 paragraph 2).
Regarding claim 11, Zhang teaches a fourth conduit (figure 1B, conduit formed at conjunction of conduits 1, 2 and 3 for drawing sample into probe) wherein the first, second and third conduit are each in fluid communication with the fourth conduit.
Regarding claim 12, Zhang teaches a first valve configured to control flow between the first conduit and the fourth conduit, and a second valve configured to control flow between the second conduit and the fourth conduit (conduits controlled by pinch valves which can be opened or closed to control flow, p.2 Figure 1 legend).
Regarding claim 13, Zhang teaches a third valve configured to control flow between the third conduit and the fourth conduit.
	Regarding claim 14, Zhang teaches that the gas supply provides air, nitrogen or carbon dioxide to the probe (p. 2 column 2 paragraph 4 lines 4-5).
	Regarding claim 16, Zhang teaches a control system (foot pedal, figure 1A; controls valves for conduits, Figure 1 legend) configured to control a solvent flow from the chamber through the first conduit and a sample flow through the third conduit to the mass spectrometer.
	Regarding claim 23, Zhang teaches an ionization device in fluid communication with the third conduit (ionization, p. 7 column 1 paragraph 1). 
	Regarding claim 27, Zhang teaches that the third conduit is not directly coupled to the mass spectrometer (it is coupled through an the ionization device).
	Regarding claim 30, Zhang teaches a method or assessing tissue samples from a subject (mouse, figure 6a) comprising:
	a) applying a fixed or discrete volume of a solvent to a tissue site in the subject (applying water droplet to tissue, p. 2 column 2 paragraph 4);
	b) collecting the applied solvent to form a liquid sample (analyte extraction, p. 2 column 2 paragraph 4); and
	c) subjecting the sample to mass spectrometry analysis.
Zhang does not teach that the probe is a cannula of a surgical instrument.
Fuflygin teaches a surgical instrument comprising a cannula (trocar, paragraph 43) with a tissue collection probe (paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the probe of Zhang to collect tissue from a body cavity as described by Fuflygin, as Fuflygin teaches that it is known to use many different types of tools as a cannula during a surgical procedure, with the motivation of providing in-vivo mass spectrometry tissue analysis during surgery.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fuflygin and in further view of Gonzales.
	Regarding claim 10, Zhang and Fuflygin all the limitations of claim 1 as described above.  Zhang and Fuflygin do not teach that the surgical instrument comprises a fin that can be gripped.
	Gonzalez teaches a surgical tool (30) having a fin (46) that can be gripped (paragraph 30).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the probe of Zhang with a fin as taught by Gonzales, in order to provide the operator with a comfortable and stable grip on the probe as taught by Gonzales.


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fuflygin and in further view of Agar.
Regarding claim 15, Zhang and Fuflygin teach all the limitations of claim 1 as described above.  Zhang and Fuflygin do not teach that the probe comprises a tracking device or dye to track a location of the probe.
Agar teaches a surgical probe (106) which includes a tracking device (stereotactic tracking elements, paragraph 89) which track the location of the probe.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhang to have the tracking device taught by Agar, in order to determine the exact location from which each sample is taken by the probe for real-time feedback to a surgeon as taught by Agar (paragraph 89). 
Regarding claim 17, Zhang and Fuflygin teach all the limitations of claim 1 as described above.  Zhang and Fuflygin do not teach that the mass spectrometer is in communication with a computer that can provide sample analysis and provides a visual or auditory read-out of the sample analysis.
Agar teaches a mass spectrometer in communication with a computer that can provide sample analysis and provides a visual read-out of a sample analysis (displaying spectroscopy data, paragraph 90).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhang to have the visual read-out taught by Agar, in order to provide real-time information on the tissue sample to a surgeon as described by Agar.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fuflygin and in further view of Frederick.
Regarding claim 18, Zhang and Fuflygin teach all the limitations of claim 1 as described above.  Zhang and Fuflygin do not teach a waste container in fluid communication with the third conduit.
Frederick teaches a sample fluid conduit for a mass spectrometer having a waste container (waste receptacle W) in fluid communication with the conduit (paragraph 67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhang to have the waste container in the fluid conduit taught by Frederick, in order to perform flushing of the system between samples as taught by Frederick (paragraph 6).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fuflygin and in further view of Kovarik.
	Regarding claim 19, Zhang and Fuflygin teaches all the limitations of claim 1 as described above.  Zhang and Fuflygin does not teach a pump in fluid communication with the third conduit.
	Kovarik teaches a mass spectrometer having a pump (30) in fluid communication with a conduit (42) for supplying a fluid sample to the mass spectrometer (figure 1).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhang to have a pump for providing fluid to the mass spectrometer as taught by Kovarik, in order to control the liquid flow rate into the mass spectrometer and reliably deliver a liquid sample (Kovarik paragraphs 21-22).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fuflygin and in further view of Berkout.
	Regarding claim 21, Zhang and Fuflygin teach all the limitations of claim 1 as described above.  Zhang and Fuflygin do not teach a heating element coupled to the third conduit.
	Berkout teaches a heating element (heater 122) coupled to an inlet conduit (108) of a mass spectrometer (paragraph 42).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the third conduit of Zhang and Fuflygin to have a heating element as taught by Berkout in order to reduce contamination and carryover effects in the system as taught by Berkout (paragraph 42).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Takats 2014.
Regarding claim 28, Zhang and Fuflygin teach all the limitations of claim 1 as described above.  Zhang and Fuflygin do not teach a Venturi device in fluid communication with the third conduit.
	Takats 2014 teaches a mass spectrometer having a Venturi device (Venturi pump, paragraph 107) in fluid communication with a mass spectrometer inlet conduit (liquid transfer system for guiding sample to ionizing device, paragraph 107)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Zhang to have the Venturi device taught by Takats 2014, as a matter of selecting a known pump type used in the art for a mass spectrometer liquid transfer system.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881